FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                             FOR THE TENTH CIRCUIT                        December 16, 2019
                         _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                          No. 19-2080
                                                  (D.C. No. 5:17-CR-03506-KG-1)
CRUZ MELENDREZ, III,                                         (D. N.M.)

      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before MATHESON, BACHARACH, and PHILLIPS, Circuit Judges.
                  _________________________________

      This matter comes on for consideration of the government’s Unopposed

Motion for Remand to the District Court for Resentencing. The appellant concurs in

the motion. The government concedes plain error by the district court in the

sentencing of the appellant. Upon consideration thereof, the motion is granted. This

appeal is dismissed and the matter remanded to the district court for resentencing.

The mandate shall issue forthwith.


                                            Entered for the Court

                                            Per Curiam


      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.